IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-40337
                            Summary Calendar


                       UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,
                                  versus

                        LORENZO PEREZ-DE ANGEL,

                                             Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-98-CR-788-1
                      --------------------
                         January 4, 2000

Before DAVIS, DUHÉ and DeMOSS, Circuit Judges.

PER CURIAM:1

     Defendant-Appellant Lorenzo Perez-De Angel (Perez) appeals his

guilty-plea    conviction   for   illegal   reentry   after   deportation

pursuant to 8 U.S.C. § 1326(a) and (b)(2).            Perez alleges his

underlying deportation proceeding violated his Fifth Amendment

right to due process.

     We have reviewed the record and the briefs of the parties.

Based upon United States v. Benitez-Villafuerte, 186 F.3d 651 (5th

Cir. 1999), a decision which stands on all fours with this case, we

conclude that Perez’s original deportation proceeding did not

violate due process.    Further, Perez has failed to show that he was

prejudiced by any of the alleged deficiencies in the § 1228

proceeding.    Id. at 658-59.

     AFFIRMED.


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.